Citation Nr: 1205436	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1963 to June 1968.  He also had subsequent duty in the Army Reserve from which he retired after many years of active, honorable service.  During service, he was an Army aviator and was awarded the Distinguished Flying Cross.  In addition, he had service in the Republic of Vietnam, where his awards and decorations including the Air Medal with twenty-seven Oak Leaf clusters and the Purple Heart Medal.  

In May 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board of Veterans' Appeals (Board) in July 2009, and again in September 2010 at which time, it was remanded for further development.  The case has been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.  

2.  The evidence of record is at least in equipoise with respect to the issue of a current diagnosis of PTSD related to combat stressors from military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In general, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A.  § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the Veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of any in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  The Board observes that the Veteran was provided with VA examinations over the course of this appeal.  One in September 2005, a VA addendum opinion in April 2010, and September 2010 examination.   All three VA examiners determined that he did not meet the diagnostic criteria for PTSD.  

The September 2005 VA examiner said that there was no diagnosis and that the criteria for PTSD had not been met.  The April 2010 VA examiner diagnosed chronic anxiety disorder and that he found no evidence to support a diagnosis of PTSD.  The September 2010 examiner diagnosed anxiety disorder and stated that the Veteran did not meet the criteria for PTSD. 

Nonetheless, the Board observes that the record contains several VA treatment records which diagnose PTSD.  (See, record of August 2007, October 2007, November 2007, February 2008, May 2008).  In September 2007, a VA psychiatrist determined that the Veteran met the DSM-IV diagnostic criteria for chronic PTSD.  The VA psychiatrist did not specifically state that the Veteran's diagnosis of PTSD was related to combat stressors, but the notes regarding symptoms and stressors only discuss his alleged combat experiences in Vietnam.  Thus, there is evidence of record that indicates that the Veteran has a current diagnosis of PTSD that conforms to the criteria of DSM-IV related to his alleged stressors in Vietnam rendered by a VA psychiatrist after a complete evaluation of the Veteran.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise regarding whether the Veteran has a current diagnosis of PTSD related to his claimed in-service combat stressors.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54   (1990).  Therefore, notwithstanding the opinions of the VA examiners, the Board finds that the evidence supports a finding of a current diagnosis of PTSD related to the claimed in-service stressors.

As regards his claimed stressors, throughout this appeal, the Veteran has identified combat-related experiences which he contends occurred while he was serving in Vietnam.  Specifically, the Veteran notes being shot down in November 1965.  He states that he was a helicopter pilot and he witnessed the crash of helicopters which resulted in the killing and maiming of his comrades.  He indicated that he witnessed a comrade being decapitated when the main motor blade came through the cockpit.  He states that the head rolled toward him.  He listed names of parties and dates of the incidents.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was aviator and that his military decorations include the Combat Action Ribbon and the Purple Heart Medal.  The Combat Action Ribbon and the Purple Heart are conclusive evidence that the Veteran engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  He also received the Distinguished Flying Cross.  The Board notes that the Distinguished Flying Cross is awarded for both heroism and extraordinary achievement in aerial flight.  The Veteran contends that he flew in actual combat in Vietnam.  The Veteran's award of the Distinguished Flying Cross is strongly suggestive that the Veteran saw combat. 

In the present case, the Veteran's alleged stressors are consistent with the circumstances, conditions and hardships of his service in Vietnam and there is no clear or convincing evidence to the contrary.  The Board accepts the Veteran's statements regarding his stressors as conclusive evidence to their actual occurrence and his personal exposure to the claimed stressors in combat.    

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


